Dunn, C. J.
The indictment in this case was for criminal conspiracy. The charge was set forth, under the statute, R. S., Chap. 138, Sec. 26, in substance, that eighteen persons, severally named, of whom three do not appear to have been apprehended, and still other persons, the latter averred to the grand jurors unknown, did *489conspire and agree together, with the fraudulent and malicious intent wrongfully and wickedly to injure the business of eighteen shoe manufacturing corporations, some at Lewiston, some at Auburn, cities directly opposite on banks of the same river.
Prior to the selection of the jury, the county attorney was permitted to amend the indictment by striking out so much thereof as pertained to all but one of the corporations, namely, the Charles Cushman Company. Concerning the others, there was refusal to proceed with the action.
All pleas recorded were not guilty.
The issue was the existence of a malicious conspiracy to interfere with the business of the Charles Cushman Company, and cast a loss upon it.
Nolle prosequi was, during the progress of the case, entered as to one respondent; two were freed by direction of the trial judge. The jury found three innocent; they were discharged from custody. Nine, the present exceptants, were adjudged guilty, and sentenced to jail.
The case is forward on exceptions. The exceptions are numbered in the bill from one to thirteen, both inclusive.
Any discussion of the objections taken to the directions or decisions of the justice, delivered during the trial of the case, and the exceptions taken thereto, would tend to no essentially useful purpose.
As to the second, sixth, eighth, ninth, tenth, eleventh, and thirteenth exceptions, this court (the full personnel sitting at the argument,) is unanimous that the same are meritless, and should be and they are hereby overruled. The majority of the members of the court are of the opinion that the first, fourth and fifth exceptions are not sustainable. These are therefore overruled. Exceptions three, seven and twelve are overruled by an evenly divided court.

Exceptions overruled


Judgment for the State.